Exhibit 10(b)-2

 

TCF FINANCIAL INCENTIVE STOCK PROGRAM

 

RESTRICTED STOCK AGREEMENT

 

AND NONSOLICITATION / CONFIDENTIALITY AGREEMENT

 

RS NO. 95 – «Agr_No» (Non-deferred)

 

Shares of Restricted Stock are hereby awarded effective on «Award_Date» by TCF
Financial Corporation (“TCF Financial”) to «Recipient_First_Name» «MI»
«Recipient_Last_Name» (the “Grantee”), in accordance with the following terms
and conditions:

 

1.                                       Share Award.  TCF Financial hereby
awards the Grantee «M__of_Shares» shares (the “Shares”) of Common Stock, par
value $.01 per share (“Common Stock”) of TCF Financial pursuant to the TCF
Financial Incentive Stock Program (the “Program”), upon the terms and conditions
therein and hereinafter set forth.  A copy of the Program as currently in effect
is incorporated herein by reference and is attached hereto.

 

2.                                       Restrictions on Transfer and Restricted
Periods.

 

a.                                       During the respective periods (the
“Restricted Periods”) hereinafter described, Shares may not be sold, assigned,
transferred, pledged, or otherwise encumbered by the Grantee.

 

b.                                      The Shares will be subject to the
restrictions in subparagraph a. during Restricted Periods commencing on the date
of this Agreement (the “Commencement Date”) and, (subject to the acceleration
and forfeiture provisions herein) terminating with respect to one hundred
percent (100%) of the Shares on «Vest_Date_Month_Day», «Year_Vests».

 

c.                                       Shares will vest, and no longer be
subject to the restrictions imposed by subparagraph b, at the expiration of the
Restricted Period with respect thereto.  The Committee referred to in section 2
of the Program or its successor (the “Committee”) shall have the authority, in
its discretion, to accelerate the time at which any or all of the restrictions
in subparagraph a shall lapse with respect to any Shares, or to remove any or
all such restrictions, whenever the Committee may determine that such action is
appropriate by reason of changes in applicable tax or other laws, or other
changes in circumstances occurring after the commencement of the Restricted
Periods.

 

3.                                       Termination of Service.  Except as
provided in paragraph 8 below and in this paragraph 3, in the event of Grantee’s
termination of employment for any reason (other than death, total or partial
disability, or normal or early retirement), all Shares which at the time of such

 

1

--------------------------------------------------------------------------------


 

termination of employment are subject to the restrictions imposed by paragraph
2.a. above shall upon termination of employment be forfeited and returned to TCF
Financial unless the Committee, pursuant to its discretion under paragraph 2.c.,
shall determine to remove any or all of the restrictions on such Shares prior to
such forfeiture; provided, however, that not withstanding the foregoing, if the
Grantee ceases employment by reason of death, total or partial disability, or
normal or early retirement (as determined in the discretion of the Committee), a
prorated portion of the Shares will vest based on the number of months from
«Award_Date» to the termination date, divided by «Div_by».

 

4.                                       Certificates for Shares.  TCF Financial
shall issue one or more certificates in respect of the Shares in the name of the
Grantee, and shall hold such certificate(s) on deposit for the account of the
Grantee until the expiration of the Restricted Period with respect to the Shares
represented thereby.  Certificate(s) for Shares subject to a Restricted Period
shall bear the following legend:

 

“The transferability of this certificate and the Shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the TCF Financial Incentive Stock Program and an Agreement entered into
between the registered owner and TCF Financial Corporation.  Copies of such Plan
and Agreement are on file in the offices of the Secretary of TCF Financial
Corporation, 200 Lake Street East, Wayzata, MN 55391.”

 

The Grantee further agrees that simultaneously with the execution of this
Agreement a stock power shall be executed, endorsed in blank and promptly
delivered to TCF Financial.

 

5.                                       Grantee’s Rights.  Except as otherwise
provided herein, Grantee, as owner of the Shares, shall have all rights of a
stockholder, including, but not limited to, the right to receive all dividends
paid on Shares and the right to vote the Shares.  Dividends payable on Shares
that are subject to restrictions imposed by subparagraph 2.a. shall be paid to
the Grantee at the same time as such dividends are paid to other shareholders;
provided, that shares of Common Stock dividends in the nature of a stock split
shall be subject to all of the restrictions that apply to the Shares with
respect to which such dividends are paid until all of the restrictions
applicable to such Shares have terminated or otherwise have been removed.

 

6.                                       Expiration of Restricted Period.  Upon
the expiration of the Restricted Period with respect to any Shares, TCF
Financial shall redeliver to the Grantee (or, if the Grantee is deceased, to his
legal representative, beneficiary or heir) the certificate(s) in respect of such
Shares, without the restrictive legend provided for in paragraph 4 above. The
Shares as to which the Restricted Period shall have lapsed or expired shall be
free of the restrictions referred to in subparagraph 2.a. above and such
certificates shall not bear the legend provided for in paragraph 4 above.

 

7.                                       Adjustments for Changes in
Capitalization of TCF Financial.  In the event of any change in the outstanding
Common Stock of TCF Financial by reason of any reorganization, recapitalization,
stock split, combination or exchange of shares, merger, consolidation or any
change in the corporate structure of TCF Financial or in the shares of Common
Stock,

 

2

--------------------------------------------------------------------------------


 

or in the event of any issuance of preferred stock or other change in the
capital structure of TCF Financial which the Committee deems significant for
purposes of this Agreement, the number and class of Shares covered by this
Agreement shall be appropriately adjusted by the Committee, whose determination
of the appropriate adjustment, or whose determination that there shall be no
adjustment, shall be conclusive.  Any Shares of Common Stock or other securities
received, as a result of the foregoing, by the Grantee subject to the
restrictions contained in subparagraph 2.a. above also shall be subject to such
restrictions and the certificate or other instruments representing or evidencing
such Shares or securities shall be legended and deposited with TCF Financial in
the manner provided in paragraph 4 above.

 

8.                                       Vesting Upon a Change in Control.  A
“Change in Control” shall be deemed to have occurred if: (a) during any period
of two (2) consecutive years individuals who at the beginning of such period
constitute the Board of Directors of TCF Financial cease for any reason to
constitute a majority thereof, unless the election or nomination for election of
each new director was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved;
or (b) any “person”, as defined in sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) is or becomes the “beneficial owner”
as defined in Rule 13d-3 under the Exchange Act, directly or indirectly, of
securities of TCF Financial representing thirty percent (30%) or more of the
combined voting power of TCF Financial’s then outstanding securities, except for
any securities purchased by TCF’s employee stock ownership plan and trust and
any person who becomes a thirty percent (30%) beneficial owner solely as a
result of stock repurchases by TCF Financial; or (c) the shareholders of TCF
Financial approve a merger or consolidation of TCF Financial with any other
corporation, other than a merger or consolidation which would result in the
voting securities of TCF Financial outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the combined voting power of the voting securities of TCF Financial or such
surviving entity outstanding immediately after such merger or consolidation, or
the shareholders of TCF Financial approve a plan of complete liquidation of TCF
Financial or an agreement for the sale or disposition by TCF Financial of all or
substantially all TCF Financial’s assets; provided, however, that no Change in
Control will be deemed to have occurred if such merger, consolidation, sale or
disposition or assets, or liquidation is not subsequently consummated.

 

If Grantee’s employment is involuntarily terminated without “cause” within one
year after the closing of a Change in Control, the Restricted Period with
respect to any Shares then subject to a Restricted Period shall expire, such
Shares shall be free of the restrictions in subsection 2(a) hereof, and such
Shares shall thereafter be treated as provided in Section 6 hereof.  For this
purpose, “cause” shall be limited to willful misconduct.

 

9.                                       Delivery and Registration of Shares of
Common Stock.  TCF Financial’s obligation to deliver Shares of Common Stock
hereunder shall, if the Committee so requests, be conditioned upon the receipt
of a representation as to the investment intention of the

 

3

--------------------------------------------------------------------------------


 

Grantee or any other person to whom such Shares are to be delivered, in such
form as the Committee shall determine to be necessary or advisable to comply
with the provisions of the Securities Act of 1933, as amended, or any other
federal, state, or local securities law or regulation.  It may be provided that
any representation requirement shall become inoperative upon a registration of
such Shares or other action eliminating the necessity of such representation
under such Securities Act or other securities law or regulation.  TCF Financial
shall not be required to deliver any Shares under the Plan prior to (i) the
admission of such Shares to listing on any stock exchange on which the Common
Stock may be listed, and (ii) the completion of such registration or other
qualification of such Shares under state or federal law, rule, or regulation, as
the Committee shall determine to be necessary or advisable.

 

10.                                 Plan and Plan Interpretations as
Controlling.  The Shares hereby awarded and the terms and conditions herein set
forth are subject in all respects to the terms and conditions of the Program,
which are controlling.  All determinations and interpretations of the Committee
shall be binding and conclusive upon the Grantee or his legal representatives
with regard to any question arising hereunder or under the Plan.

 

11.                                 Grantee Service.  Nothing in this Agreement
shall limit the right of TCF Financial or any of its affiliates to terminate the
Grantee’s service as a director, officer, or employee, or otherwise impose upon
TCF Financial or any of its affiliates any obligation to employ or accept the
services of the Grantee.

 

12.                                 Grantee Acceptance.  The Grantee shall
signify acceptance of the terms and conditions of this Agreement by signing in
the space provided below and signing the attached stock powers and returning a
signed copy hereof and of the attached stock powers to TCF Financial.

 

NONSOLICITATION AND CONFIDENTIALITY AGREEMENT

 

As a condition of accepting this Restricted Stock Award and in consideration of
the opportunity to receive shares of stock and dividend compensation, I, the
undersigned Grantee, agree that for the duration of my employment with TCF
Financial, TCF Bank or any of their affiliated companies (“TCF”) and for a
period of [# of Years] after my termination of employment, I will not solicit or
attempt to solicit any of the customers of TCF or solicit or attempt to hire any
current employees of TCF for any other bank, financial services company, lending
company, leasing company or other corporation, person or other entity providing
the same or similar products or services as provided by TCF.  I also agree that
in the event of my termination of employment with TCF I will not remove any
documents, customer information or other TCF proprietary materials from TCF
premises, computers or otherwise without specific permission and will promptly
return upon request any and all TCF-related documents, customer information or
other TCF proprietary materials in my possession.  I understand this is a
binding contractual agreement which TCF may enforce in Court and/or seek damages
from me if it is violated, even if the restricted shares awarded in this
Agreement never become vested.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this RESTRICTED STOCK
AGREEMENT and NONSOLICITATION / CONFIDENTIALITY AGREEMENT to be executed as of
the date first above written.

 

 

 

TCF FINANCIAL CORPORATION

 

 

 

By

 

 

 

 

Sr. Vice President/General Counsel for Corporate Affairs

 

I acknowledge that this Agreement includes Nonsolicitation and Confidentiality
obligations that are binding on me after my termination of employment with TCF.

 

 

ACCEPTED (“Grantee”):

 

 

 

 

 

 

Signature

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

(City, State and Zip Code)

 

5

--------------------------------------------------------------------------------